1                 UNITED STATES DISTRICT COURT FOR THE
2                      EASTERN DISTRICT OF CALIFORNIA
                              FRESNO DIVISION
3
     _______________________________
4    UNITED STATES OF AMERICA, )
5                                   )
               Plaintiff,           )   No. 1:11-cv-02064-AWI-JLT
6                                   )
7              v.                   )   [PROPOSED] ORDER
8
                                    )   TERMINATING CONSENT
     CALPORTLAND COMPANY,           )   DECREE
9                                   )
10             Defendant.           )
11
           Having considered the Parties’ Joint Stipulation to Terminate Consent
12
13   Decree (ECF No. 18) in this matter, it is hereby ORDERED that:
14
           The Consent Decree entered in this matter on February 8, 2012, as modified
15

16
     on September 28, 2015, is hereby terminated.
17

18   IT IS SO ORDERED.
19
     Dated: March 7, 2019
20                                       SENIOR DISTRICT JUDGE
21
22

23
24

25

26
27

28
